Case 2:18--cr 00733- PSG Document 2 Filed 10/24/18 Page 1 of 2 Page |D #: 60

 

UN|TED STATES DlSTRlCT COURT

CENTRAL DlSTRlCT OF CAL|FORN|A
CASE SUMMARY

 

 

Case Number

l a , § .
U.S.A. v. TYLER RA| BARR|SS

  

 

E| indictment information

Defendant Number 1

Year of Birth -92

 

investigative agency (FB|, DEA, etc.) FB|

NOTE: A|| items NlUST be completed. |f you do not know the answer or a question is not applicable to your case, enter "N/A."

OFFENSE/VENUE

a. Offense charged as a:

|:l C|ass A Misdemeanor |:| Minor Offense ij Petty Offense
|:| C|ass B Nlisdemeanor [:l Class C Misdemeanor Felony
b. Date of Offense 9/24/2014 - 12/26/2017

c. County in Which first offense occurred

 

Los Angeles County

 

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

Los Angeles |:\ Ventura
|:| Orange |:] Santa Barbara
|:| Riverside [:] San Luis Obispo

|:l San Bernardino l:l Other

Citation of Offense 18 U.S.C. 371, 844(e), 875(c), 1349

 

 

e. Division in Which the MAJOR|TY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
m Eastern (Riverside and San Bernardino) |:| Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series oftransactions been previously
filed and dismissed before trial?

No l:] Yes

lf"Yes," Case Number:

 

Pursuant to GeneralOrder16-05, criminal cases may be related
if a previously filed indictment or information and the present
case:

a. arise out of the same conspiracy, common scheme,
transaction, series oftransactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by differentjudges.

Related case(s), ifany (MUST MATCH NOT|CE OF RELATED
CASE): CR18-10065-EFM(D.Kansas)

 

 

PREV|OUSLY FlLED COMPLAlNT/CVB C|TAT|ON
A complaint/CVB citation Was previously filed on: N/A

Case Number:

 

 

   

 

Assigned Judge:
" s\a
Charging: j §§
1 m
The complaint/CVB citation: l c:>
l c")
|:l is still pending -~»4
l:l Was dismissed on: §

PREvlous couNsEL § §§ § 14
Was defendant previously rep esent`ed‘?

joyner

:`:ENO e
DFPD Rich Federico "
Rich Federico@fd ol©~)

lF YES, provide Name:

 

Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the lndictment/|nformation?

|:l Yes* No

Wi|l more than 12 days be required to present governments
evidence in the case~in-chief?

Yes* |:l No

*AN OR|GlNAL AND 1 COPY (UNLESS ELECTRON|CALLY FlLED)
OF THE NOT|CE OF COMPLEX CASE l\/lUST BE FlLED AT THE
T|l\/lE THE |NDlCTl\/lENT lS FlLED lF ElTHER "YES" BOX IS
CHECKED.

SUPERSED|NG |ND|CTMENT/lNFORMAT|ON

lS TH|SA NEW DEFENDANT? |:] Yes |:l No

Thi$ is the superseding charge (i.e., 1st, 2nd).
The superseding case was previously filed on:

 

 

Case Number

 

The superseded case:
[:] is still pending before Judge/l\/lagistrate Judge

 

I:l Was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

[:] Yes* |:] No
Will more than 12 days be required to present government's
evidence in the case-in-chief?

|:l Yes* |:l No
Was a Notice of Complex Case filed on the indictment or
|nformation?
|:\ No

|:| Yes
*AN ORlGlNAl_ AND l COPY OF THE NOTlCE OF COMPLEX CASE
MUST BE FlLED ATTHE TlME THE SUPERSEDING lND|CTl\/lENT lS
FlLED lF E|THER "YES" BOX |S CHECKED.

 

CR-72 (12/17)

CASE SUMMARY

Page 1 of 2

 

Case 2:18-Cr-OO733-PSG Document 2 Filed 10/24/18 Page 2 of 2 Page |D #:61
UN|TED STATES DlSTRlCT COURT
CENTRAL DlSTRlCT OF CALlFORNlA

CASE SUMMARY

 

INTERPRETER
ls an interpreter required? |:| YES NO
lF YES, list language and/or dialect:

 

OTHER

Male |:| Female
U.S.Citlzen [:| Alien

Alias Name(s)

 

 

 

This defendant is charged in:
All counts

[:| Only counts:

 

[:] This defendant is designated as "l-ligh Risk" per
18 USC § 3146(a)(2) by the U.S. Attorney.

[:] This defendant is designated as "Special Case" per
18 USC § 3166(b)(7).

ls defendantajuvenile? m Yes No
lF YES, should matter be sealed? |:l Yes [:l No

The area(s) of substantive law that Will be involved in this case
include(s):

 

 

CUSTODY STATUS

Defendant is not in custody:
a. Date and time ofarrest on compla

int:

b. Posted bond at complaint level on:

in the amount of $

 

c. PSA supervision? l:l Y€S l:lN

O

d. ls on bail or release from another district:

 

Defendant is in custody:
a. Place ofincarceration: [:l State

Federal

b. Name of lnstitution: BOP Wichita, Kansas

 

c. |f Federa|, U.S. l\/larshals Service Registration Number:

Unkown

 

d, l:| So|ely on this charge. Date and time ofarrest:

1/2/2017

 

e. On another conviction: |:} Ye

s -No

lF YES; m State |:l Federal |:| Writ oflssue

f. AWaiting trial on other charges:

lF YES: l:] State Federal

Name of Court: District of Kansas

Yes |:l No
AND

 

Date transferred to federal custody: Unknown

 

 

 

 

 

 

 

 

 

financial institution fraud l:l public COnuPthn This person/proceeding is transferred from another district
|:] government fraud [:l tax offenses pursuant to F-R-CV'P- X_ZO ___21 _40
|:] environmental issues mail/Wire fraud
[:] narcotics offenses l:l immigration offenses
[:] violent crimes/firearms l:l corporate fraud
l:l Other Threats
EXCLUDABLE TlME
Determinations as to excludable time prior to filing indictment/information EXPLA|N:
/‘””/WM";
f
/ ”…`5>
Date 10/24/2018 W
-_ gSlgnatlJr f LAssistant U.S. Attornweywm__/… v
§George,E{ Pence
PWName
cR-72(12/i7) cAsEsUMMARY Page 2on

 

